Citation Nr: 0801646	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  00-22 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability to 
include the cervical, thoracic, and lumbar spine.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from December 1968 to July 1972, and October 1972 to 
October 1976, and October 1982 to March 1989.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs, which declined to reopen a 
previously denied claim of service connection for a back 
disability.  The veteran testified before the undersigned 
Veterans Law Judge at a personal hearing via videoconference 
from the RO in June 2005.

In an August 2005 decision, the Board determined that new and 
material evidence sufficient to reopen the claim of service 
connection for a back disability had been received, and the 
claim was remanded back to the RO for additional development 
and a de novo review of the record.  

In a December 2006 decision, the Board determined that 
additional development was required in order to fairly 
adjudicate the merits of the claim of service connection for 
a back disability.  The case was remanded to the RO via the 
Appeals Management Center (AMC) for an orthopedic examination 
and medical opinion.  A Supplemental Statement of the Case 
was issued in August 2007, which continued to deny service 
connection for a back disability.  The case has now been 
returned to the Board for action. Unfortunately, all of the 
requested development was not accomplished, and though the 
Board regrets any additional delay, a remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The December 2006 Board remand noted that service treatment 
records showed a diagnosis of cervical stenosis with 
arthritis and cervical stenosis at C5-6 and C6-7 on September 
1988 x-rays, as well as bilateral cervical radiculopathy with 
foraminal narrowing during September 1988 physical therapy.  
Treatment was also noted for complaints of cervical and 
lumbar spine problems from January 1979 to April 1987.

On June 1989 VA examination, within the first post service 
year, the examiner diagnosed chronic back pain.  X-rays 
showed minimal degenerative changes of the distal lumbosacral 
spine, with no fracture, subluxation, or destructive process.  
In January 2006, x-rays showed degenerative joint disease of 
the cervical, thoracic, and lumbar spine, to varying degrees.  
The examiner did not offer an opinion on etiology.  The 
February 2006 VA examiner, a neurologist, opined that the 
degenerative changes in the neck and lumbosacral spine were 
most likely unrelated to trauma, and were instead chronic 
changes associated with age.

In remanding the claim in December 2006, the Board noted that 
VA examiners did not address the question of when the 
currently diagnosed degenerative changes began.  A 
determination as to whether the changes began in service or 
after service were critical to the veteran's claim in light 
of the in-service findings and current diagnoses.  An 
examination and medical opinion were required to resolve this 
question.  The December 2006 remand instructed the examiner 
to determine how likely it was that current back disability 
involving the cervical, thoracic, and lumbar spine began 
during service.  Attention was specifically directed to the 
in-service and immediately post-service findings noted above.

The veteran was examined by a VA doctor in February 2007; the 
claims file was sent for review in conjunction with the 
examination.  Unfortunately, however, the examiner failed to 
address the question posed by the Board.  The examiner noted 
the veteran's medical history and the treatment for "back 
pain" in service.  He stated that there was no documented 
significant traumatic event involving the cervical, thoracic, 
or lumbar spine.  

The examiner did not offer the requested opinion as to 
whether current degenerative changes began in service, and he 
did not specifically discuss the in-service evidence of 
cervical stenosis or the June 1989 findings regarding back 
pain.  Therefore, the Board finds that the AMC did not fully 
comply with the Board's remand instructions, thereby 
constituting a violation under Stegall v. West, 11 Vet App. 
268 (1998).  The veteran has a right to compliance with the 
remand order, and VA has a duty to ensure compliance with 
such.  The Board notes that the veteran, through his 
representative, has requested a remand to fully address the 
question posed in the December 2006 Board decision.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the claims file 
to the examiner who performed the February 
2007 examination to obtain a new medical 
opinion as to whether it is at least as 
likely as not that currently diagnosed 
degenerative changes of the cervical, 
thoracic, and lumbar spine began during 
service.  In other words, were the 
cervical stenosis and arthritis, and 
chronic low back pain, diagnosed in or 
immediately following service, the first 
or early manifestations of the currently 
diagnosed disabilities.  The examiner 
should base the opinion on examination 
findings, historical records, and medical 
principles.  It is imperative that the 
examiner review the claims file in 
conjunction with the offering of this 
opinion, including complete copies of this 
and the December 2006 REMAND.

If that examiner is no longer affiliated 
with the facility or is otherwise 
unavailable, the requested opinion should 
be obtained from another physician.  If 
additional orthopedic examination or 
testing is deemed necessary with respect 
to the claim, they should be conducted.

If the examiner is unable to provide any 
requested opinion without resorting to 
mere speculation, it should be so stated.  
A complete rationale for all opinions 
expressed and conclusions reached must be 
set forth.

2.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re- 
adjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



